Case: 19-60881     Document: 00515564608         Page: 1     Date Filed: 09/15/2020




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 19-60881                      September 15, 2020
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Quentin Jackson, also known as Q,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                           USDC No. 1:18-CR-135-6


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Quentin Jackson appeals the concurrent 57-month prison terms and
   concurrent three-year terms of supervised release imposed on his guilty plea
   convictions for conspiracy to distribute and possess with intent to distribute
   controlled substances (count 1) and for money laundering (count 2). See 21


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60881     Document: 00515564608           Page: 2   Date Filed: 09/15/2020




                                    No. 19-60881


   U.S.C. §§ 841(a)(1), (b)(1)(B) and 846; 18 U.S.C. § 1956(a)(1)(B)(i), (h).
   His sole appellate claim is that his concurrent sentences are substantively
   unreasonable in view of sentences meted out to three co-defendants, a claim
   that we review for abuse of discretion. See United States v. Diehl, 775 F.3d
714, 724 (5th Cir. 2015); see also Holguin-Hernandez v. United States, 140
S. Ct. 762, 766-67 (2020).
          We note initially that our “concern about unwarranted disparities is
   at a minimum when a sentence is”—as in the instant case—“within the
   Guidelines range.” United States v. Willingham, 497 F.3d 541, 545 (5th Cir.
   2007); see United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). “[The]
   disparity factor requires the district court to avoid only unwarranted
   disparities between similarly situated defendants nationwide, and it does not
   require the district court to avoid sentencing disparities between co-
   defendants who might not be similarly situated.” United States v. Guillermo
   Balleza, 613 F.3d 432, 435 (5th Cir. 2010).
          As Jackson acknowledges, Jacquelin Jackson was sentenced to
   probation on her count 11 conviction. She was not, therefore, “found guilty
   of . . . conduct” similar to his own, as he was not convicted on count 11.
   18 U.S.C. § 3553(a)(6); see United States v. Cedillo-Narvaez, 761 F.3d 397,
   406 (5th Cir. 2014). Jackson’s argument on this point has no basis in fact or
   law and is therefore frivolous. See Anders v. California, 386 U.S. 738, 744
   (1967).
          Jackson additionally calls our attention to the sentences imposed on
   Anissa Lindsey and Willie Beard. Lindsey was sentenced to one day (time
   served) on count 1, and Beard was sentenced to 18 months on count 1.
   Neither Lindsey nor Beard received a concurrent sentence on count 2.
   Jackson’s contentions of unwarranted disparities are wholly conclusory and




                                         2
Case: 19-60881      Document: 00515564608          Page: 3   Date Filed: 09/15/2020




                                    No. 19-60881


   unsupported. Jackson fails to demonstrate that he, Lindsey, and Beard are
   similarly situated. See Guillermo Balleza, 613 F.3d at 435.
          Jackson has not shown that the district court abused its discretion in
   imposing his presumptively reasonable concurrent sentences. See Diehl, 775
F.3d at 724; Cooks, 589 F.3d at 186. Consequently, we do not disturb the
   district court’s choice of sentences.
          AFFIRMED.




                                           3